EXHIBIT 10.7

 

EMPLOYMENT, NON-COMPETITION, AND SEVERANCE AGREEMENT
BETWEEN
GOLDEN OVAL EGGS, LLC
AND
DOUG LEIFERMANN

 

This Employment, Non-Competition, and Severance Agreement (this “Agreement”),
effective for employment as of September 1, 2004 is entered into by and between
Golden Oval Eggs, LLC, a Delaware limited liability company (“Company”) and Doug
Leifermann, (“CFO”) and supersedes and replaces any prior oral or written
agreement for employment between Midwest Investors of Renville, Inc. d/b/a
Golden Oval Eggs (predecessor to the Company for Golden Oval Eggs, LLC) and Doug
Leifermann (CFO).  The Company and CFO agree that any prior employment agreement
terminates by mutual agreement on the effective date of this Agreement. 
Employment on and after the effective date of this Agreement is governed by and
subject to this Agreement.

 


BACKGROUND


 

The Company desires to continue to employ Chief Financial Officer (CFO) to
provide managerial leadership for the accounting, financial, data processing and
budgeting functions of the Company.  Company and CFO are entering into this
Agreement to set forth the terms under which CFO will be employed as Chief
Financial Officer of the Company.

 


STATEMENT OF AGREEMENT


 

Company and CFO (the “Parties” or either, the “Party”), each in consideration of
the promises of the other contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

 

1.                                      Employment Term.

 

(a)                                  Initial Term.  Upon the terms and
conditions set forth in this Agreement and in Exhibit A attached to and a part
of this Agreement, Company offers to employ CFO, and CFO hereby accepts
employment on those terms and conditions with Company.  The term of employment
under this Agreement shall be for the “Employment Term” stated in Exhibit A,
unless terminated earlier under Section 8.

 

(b)                                 Renewal.  The Employment Term, under this
Agreement, shall automatically renew for successive one year periods unless
either Party notifies the other Party in writing, not less than 60 days before
the end of the then current Employment Term, that this Agreement shall not be
renewed at the end of the then current Employment Term.

 

2.                                      Duties.

 

Generally.  CFO shall be employed as the Chief Financial Officer of the Company
to provide such services and to have such duties and responsibilities as are
normally associated with

 

--------------------------------------------------------------------------------


 

that position, together with any other duties and responsibilities as may be
designated by the CEO from time to time. The CFO shall devote his full time,
attention and energy to the business affairs of the Company and the performance
of CFO’s duties under this Agreement.  The CFO shall discharge the duties in a
diligent and proper manner and shall conduct himself at all times so as to
advance the best interests of the Company.  The CFO shall report to the
Company’s CEO.

 

(a)                                  Specific duties of the CFO include:

 

(1)                                  Design and implement financial controls
along with providing timely information that accurately portrays the financial
status of the Company;

 

(2)                                  Provide managerial leadership for the
accounting, financial, data processing and budgeting functions for the Company;
and

 

(3)                                  Prepares financial reports on a timely
basis and reports to the CEO and Board of Directors on all financial matters of
the Company.

 

3.                                      Compensation.

 

(a)                                  Base Salary.  During the Employment Term
and in consideration of his services provided hereunder, the Company shall pay
CFO an annual “Base Salary” stated in Exhibit A and a bonus as provided in
Section 4 and Exhibit A.

 

(b)                                 Base Salary Payments.  The Base Salary shall
be paid in equal biweekly installments each month of the Employment Term, and
prorated on a daily basis for any partial period for which services are rendered
at the end of the Employment Term.

 

(c)                                  Deductions from Compensation.  Company
shall withhold from CFO’s compensation payments (Base Salary and Bonus) state,
federal and local income taxes, FICA, social security and other amounts that are
customarily withheld from a CFO’s compensation.

 

4.                                      Bonus.

 

(a)                                  Payment of Bonus.  The Company shall pay to
CFO all bonuses for which the CFO is eligible as provided in Exhibit A.  Except
for the Equity Capital Markets Transaction Bonus, which shall be paid as
provided in Exhibit A, all bonuses will be paid by 50% in units of the Company,
which are subject to forfeit back to the Company as provided in paragraph (b),
and 50% in cash.  The Company shall pay the cash portion of the bonus no later
than 30 days after the audited financial statements are approved by the
Company’s Board of Directors unless deferred by the CFO to the next tax year. 
The ROE Bonus shall be annualized and prorated to the nearest month end  for any
partial year for which services are rendered at the beginning and end of the
Employment Term.

 

(b)                                 Unit Bonus.  The unit portion of any bonus
(“Bonus Units”) shall be issued to the CFO effective as of the beginning of the
fiscal year, subject to forfeiture to the Company.  Certain Bonus Units will
forfeit upon:  (1) termination of employment for cause

 

2

--------------------------------------------------------------------------------


 

(Section 8(a)(4)); or (2) termination at CFO’s election (Section 8(a)(6))
(“Forfeiture Event”).  Within one year after the effective issuance of the Bonus
Units, all of the Bonus Units are nontransferable, and shall forfeit back to the
Company with no rights relating to the Bonus Units remaining with the CFO if a
Forfeiture Event occurs.  One (1) year after the effective issuance of the Bonus
Units, the forfeiture and nontransferability restrictions on one-third (1/3) of
the Bonus Units terminate.  After one (1) year and until two (2) years after the
effective issuance of the Bonus Units, two-thirds (2/3) of the Bonus Units are
nontransferable, and shall forfeit back to the Company with no additional rights
relating to the forfeited Bonus Units remaining with the CFO if a Forfeiture
Event occurs.  Two years after the effective issuance of the Bonus Units the
forfeiture and nontransferability restrictions on an additional one-third (1/3)
(two-thirds (2/3) of the Bonus Units in total) terminate.  After two (2) years
and until three (3) years after the effective issuance of Bonus Units, one-third
(1/3) of the Bonus Units are nontransferable, and shall forfeit back to the
Company with no rights relating to the forfeited Bonus Units remaining with the
CFO if a Forfeiture Event occurs.  The forfeiture and nontransferability
restrictions remaining Bonus Units held by the CFO are terminated:  (1) at the
end of three years after the effective issuance of Bonus Units to the CFO;
(2) notwithstanding the restrictions above at any time a change of control of
the Company resulting in a different group of owners obtaining governance rights
to elect a majority of the Board of Directors occurs; or (3) notwithstanding the
restrictions above, at any time, if the retirement of the CFO occurs at age 59 ½
years of age or older.

 

Except for the Equity Capital Markets Transaction Bonus, which shall be paid as
provided in Exhibit A, the amount of units to be awarded as part of the bonus
shall be based on the higher of book or market value of the units at the time
the bonus is awarded.  Book value shall be determined by the most recent
year-end audited financial statements.  Market value shall be determined by the
average price of units that have traded in the secondary market during the
preceding fiscal year.

 

If the Employment Term is terminated prior to the end of a fiscal year, bonuses
shall be calculated based on the financial statements of the most recent fiscal
quarters prior to the termination.

 

5.                                      CFO Benefits, Expenses.  CFO shall have,
and the Company shall pay for, the following benefits and expenses during the
Employment Term:

 

(a)                                Group Benefits. CFO shall be entitled to
participate in group life insurance, long-term disability, group health and
hospitalization, vision and dental, 401(k) retirement program and other group
benefits as are presently or may hereafter be provided to other employees of
Company, which benefits may be in varying amounts and scope relative to the age,
years of employment, compensation and pay status of the employees.

 

(b)                               Business Expenses. Upon CFO’s periodic
presentation to Company of an itemized account, the Company shall pay or
reimburse CFO for reasonable expenses incurred by CFO on behalf of Company
directly in connection with, and reasonably necessary for the rendering of, his
services to Company under this Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Vacation. CFO shall be entitled to four
weeks paid vacation for each 12-month period of the Employment Term.

 

6.                                      CFO Beneficiary.  If CFO has deceased: 
(1) during the Employment Term, or (2) after this Agreement expires or is
terminated, the payments due or payable to CFO shall be paid or payable to the
CFO’s beneficiary (referred to as the “Designated Beneficiary”).   If the CFO
has deceased, the Designated Beneficiary shall have the authority of the CFO
under this Agreement on a post-termination basis (for example, to hold or
transfer units, to receive payments, etc.).

 

The Designated Beneficiary is                                 , if           is
then living, (Primary Beneficiary); or if                                 is not
then living, the trustee, serving as trustee of the estate of Doug Leifermann,
                                               (Second Beneficiary).  The
trustee as the Second Beneficiary shall be entitled to receive the payments due
or payable to CFO and the trustee shall have the authority of the CFO under this
Agreement on a post-termination basis, provided the Company has been notified in
writing of the trustee and there is demonstration that the trustee is duly
authorized to act as such.  Upon request, the CEO will acknowledge the trustee
as Second Beneficiary upon receipt of proper notification.

 

CFO may change the Designated Beneficiary by submitting a written change of
beneficiary form to the CEO.  If the Company is unable to determine or locate
the Designated Beneficiary in the two functions of:  (1) to whom or what entity
should payments due or payable to CFO be paid; and (2) who shall have the
authority of the CFO under this Agreement on a post-termination basis, then the
Designated Beneficiary shall be deemed to be the estate of the CFO as to the
entity to which the payments should be made, and the administrator of CFO’s
estate shall have the authority of the CFO to make any elections as to how to
receive payments or units, to transfer units or to negotiate a resolution of
compensation issues of payments or units in place of the CFO under this
Agreement on a post-termination basis.

 

7.                                      Life Insurance.  Company may at any
time, in its discretion, apply for and procure, as owner and for its own
benefit, insurance on the life of CFO in such amounts and in such form or forms
as Company may choose. CFO shall have no interest in any such policy or
policies, but CFO shall, at the request of Company, submit to such medical
examinations, supply such information and execute such applications, instruments
and other documents as may be required by the insurance company or companies to
whom Company has applied for such insurance.

 

8.                                      Termination of Agreement.

 

(a)                                  Termination Events.  The Employment Term
shall terminate upon the first to occur of any of the following:

 

(1)                                  Last Day of Term.  The last day of the
then-current Employment Term if either Party has notified the other, in
accordance with Section 1, that the Employment Term will not be renewed;

 

4

--------------------------------------------------------------------------------


 

(2)                                  Date Set By Company.  A date within the
Employment Term specified by the Company by written notice to the CFO to
terminate CFO’s employment;

 

(3)                                  Death or Permanent Disability.  The death
or permanent disability of CFO which, for purposes of this Agreement, the
“permanent disability” of CFO shall be deemed to occur on the earlier of:
(1) the date on which CFO is determined to be permanently disabled for the
purposes of any disability benefits provided to CFO by Company; or (2) the date
as of which CFO has been incapable of performing CFO’s duties under this
Agreement for a continuous period of 60 days or for periods aggregating 60 days
within a period of 365 days; or (3) the date of certification to Company by a
physician approved by Company that CFO is so mentally or physically disabled or
impaired as to be incapable of engaging in and performing the duties of the
employment position with Company which CFO occupied prior to the commencement of
the disorder that led to the disability and upon the certification by the
physician that the disability is likely to be permanent;

 

(4)                                  For Cause.  A date specified by Company by
written notice to CFO of Company’s intention to terminate the Employment Term
for Cause which, for purposes of this clause (4), “Cause” shall mean: 
(i) repeated disobedience or insubordination after written notice of same by the
CEO to CFO identifying this paragraph of this Agreement and if the disobedience
or insubordination is not cured by CFO within ten (10) days after receiving
notice from Company, (ii) any other breach by CFO of any of his agreements
contained in this Agreement if the breach is not cured by CFO within ten
(10) days after receiving notice of the breach from Company, (iii) willfully
making derogatory statements regarding Company, (iv) misappropriation of any of
Company’s funds, (v) fraud, or (vi) any criminal conviction of an act of moral
turpitude by CFO;

 

(5)                                  Mutual Agreement.  The mutual agreement of
Company and CFO; or

 

(6)                                  CFO Termination.  A date specified by CFO
by written notice to Company of CFO’s intention to terminate the Employment
Term.

 

(b)                                 Notice Requirements.  Any notice of
termination by either Party under this Section 8 shall clearly state that the
terminating Party elects to terminate the Employment Term and shall specify the
subsection of this Section 8 upon which the Party is relying as the basis for
the termination.

 

(c)                                  Effect of Termination.  Except as
specifically provided in Section 10 with respect to any applicable continuing
covenants or agreements of CFO, subject to the provisions for severance benefits
contained in Section 9, subject to the assignment provisions under Section 13,
and subject to indemnification for actions during the employment under
Section 12, if the Employment Term is terminated for any reason whatsoever
pursuant to this Section 8:

 

(1)                                  this Agreement shall be terminated and of
no further force or effect;

 

5

--------------------------------------------------------------------------------


 

(2)                                  CFO shall have no obligation or duty to
further serve Company in any capacity; and

 

(3)                                  Company shall not be under any obligation
or duty to employ CFO or provide the benefits specified in Section 5 other than
through the Employment Term or as required by law or make any of the payments
provided in Section 4, except to the extent the obligations of payments which
have accrued prior to the effective date of the termination and remain unpaid as
of the date of the termination; provided, however, that Company may offset
against, and deduct from, any amounts due to CFO under this Agreement the amount
of any losses, costs or other damages incurred by Company, as the case may be,
in connection with any actions constituting “Cause” for termination of CFO
pursuant to Subsection (a), clause (4)(iv) or (v) above.

 

9.                                       Severance Benefits.  In the event that
the Employment Term is terminated other than by death or permanent disability
under Section 8(a)(3), then the Company shall pay CFO an amount equal to the
Base Salary that would otherwise be payable to CFO under this Agreement for a
period of twelve (12) months following termination (the “Severance Period”) or
as long as the noncompetition restriction in Section 10(a) is effective and all
of Section 10 is complied with by CFO.  The amount shall be payable at normal
salary payment intervals in effect for Company’s executive personnel.  In
addition, the Company shall provide to CFO the group benefits referred to in
Subsection 5(a) for the Severance Period. In the event any applicable law or any
benefit plan referred to in Subsection 5(a) prohibits or otherwise precludes the
provision of benefits to an individual whose employment with Company has
terminated, then the Company shall pay to CFO as expeditiously as is practicable
after the effective date of termination the cash equivalent of any prohibited or
precluded benefits.

 

10.                               Certain CFO Covenants.  CFO expressly
covenants and agrees to and with Company as set forth in this Section:

 

(a)                                  Non-competition.  CFO recognizes and
acknowledges that he has been trained by and has knowledge of know how acquired
during his employment with the Company. During the Employment Term and for a
period of twelve (12) months after the termination of the Employment Term, CFO
shall not, without the written consent of Company, within the United States of
America, participate through management or control or be employed by any
business or enterprise which is engaged in any business activity similar to that
of the Company that competes with the Company for the Company’s egg product
markets or sources of egg supplies.

 

(b)                                 Confidential Information. CFO recognizes the
interests of Company in maintaining the confidential nature of its respective
proprietary and other business and commercial information.  CFO shall not, at
any time after the Employment Term, or in any manner that does not promote the
interests of the Company during the Employment Term, directly or indirectly,
publish, disclose or use, or authorize anyone else to publish, disclose or use,
any secret, confidential or proprietary information of Company, or any of its
respective affiliates, except for such information as is in the public domain
through no fault of CFO, which is acquired by CFO in connection with CFO’s
employment with Company or work with the Company prior to the date hereof or
thereafter and relates to any aspect of the operations, activities, research,
investigations or obligations of Company, or any of its respective affiliates,

 

6

--------------------------------------------------------------------------------


 

including, without limitation:  (1) the information described in
Subsection (c) below; (2) information pertaining to Company, the business of the
Company, or the business of any of Company’s respective affiliates; and
(3) other confidential material or information relating to the business,
customers, suppliers, trade or industrial practices, trade secrets, technology,
know-how or intellectual property of Company or any of Company’s affiliates
(collectively, the “Confidential Information”). All records, files, data,
documents and the like relating to suppliers, customers, costs, prices, systems,
methods, personnel, equipment and other materials relating to Company, or the
Company’s affiliates (including, but not limited to, the Confidential
Information), shall be and remain the sole property of Company or Company’s
affiliate, as the case may be.  Any disclosure of Confidential Information by
the CFO shall include appropriate protection for the type of information to
protect the Company’s interests in the Confidential Information.  Upon
termination of CFO’s employment under this Agreement, CFO shall not remove from
Company’s premises, or retain, any of the Confidential Information materials
described in this Section.

 

(c)                                  Development of Information and Intellectual
Property.  During the Employment Term, CFO shall keep Company informed of any
and all customer lists, supplier lists, manuals, handbooks, inventions,
discoveries, improvements, trade secrets, secret processes, technology, know-how
or intellectual property made or developed by CFO, in whole or in part, or
conceived of by CFO, alone or with others, which results from CFO’s employment
with Company or any work CFO may do for, or at the request of, Company or which
relates to the operations, activities, research, investigations or obligations
of Company (collectively, the “Information”).

 

CFO shall assign, transfer and set over, and hereby assigns, transfers and sets
over to Company, all of CFO’s right, title and interest in and to any and all
information, and any patents, patent applications, copyrights, trademarks, trade
names or other intellectual property rights relating thereto, provided or
conceived by CFO and related to the information during the Employment Term.

 

(d)                                 Return of Information.  Upon termination of
CFO’s employment for whatever reason, CFO shall return to or leave with Company,
without making or retaining copies thereof, all documents, records, notebooks
and other repositories containing Confidential Information.

 

(e)                                  Breach of Covenants.  If CFO breaches any
of the covenants and agreements contained in this Section 10, then, in addition
to any other rights or remedies of Company hereunder, Company shall have at its
option the following specific rights and remedies: (1) CFO’s right to any
payments pursuant to Sections 3, 4, 5 and 9 may be terminated by Company;
(2) Company shall have the right to enforce any legal or equitable remedy
(including injunctive relief) that may be available to Company; and (3) Company
shall be entitled to an accounting and repayment of all profits, compensation,
commissions, remuneration, or other benefits that CFO has directly or indirectly
realized or may realize as a result of any such breach and CFO acknowledges that
any breach of the covenants and agreements under this Section 10 will cause
irreparable harm and injury to Company.

 

7

--------------------------------------------------------------------------------


 

Except to the extent otherwise expressly limited to a restricted period in
Subsection (a) of this Section, all covenants and provisions contained in this
Section 10 shall survive any termination of CFO’s employment with Company.

 

11.                                 Notices.  Any notice or other communication
required or desired to be given under this Agreement shall be in writing and
shall be deemed duly given to a Party when personally delivered or when mailed
by first class mail, registered or certified, return receipt requested and
postage prepaid, addressed to the Party at the address set forth below or at
such other address as may be specified by the Party by a notice to the other
Party:

 

If to Company:

 

Golden Oval Eggs, LLC

1800 Park Avenue East, P.O. Box 615

Renville, MN  56284

Attention: President & CEO

 

If to CFO:

 

Mr. Doug Leifermann

204 Fairway Circle

Glencoe, MN  55336

 

12.                               Waiver: Remedies Cumulative.  No waiver of any
right or option hereunder by either Party shall operate as a waiver of any other
right or option, or the same right or option as respects any subsequent occasion
for its exercise, or of any legal remedy. No waiver by any Party of any breach
of this Agreement or of any agreement or covenant contained in this Agreement
shall be held to constitute a waiver of any other breach or a continuation of
the same. All remedies; provided by this Agreement are in addition to all other
remedies provided by it or applicable law.

 

13.                                Assignment.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of Company and shall
survive any change of control or change of ownership of Company.  Neither this
Agreement nor any rights under this Agreement shall be assignable by CFO and any
purported assignment by CFO shall be void and of no force or effect.

 

14.                                Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

15.                               Enforceability; Understanding; Amendment.  The
invalidity or unenforceability of any term or provision of this Agreement shall
not impair or affect the other provisions of this Agreement, which shall remain
in full force and effect. This Agreement shall constitute the entire
understanding between Company and CFO concerning CFO’s employment and shall
supersede any and all previous agreements, whether written or oral, between the
Parties concerning such employment. This Agreement cannot be amended or modified
in any respect unless such amendment or modification is evidenced by a written
instrument executed by Company and CFO.  The captions of the various sections of
this Agreement are not a part of the

 

8

--------------------------------------------------------------------------------


 

context hereof, but are inserted merely for convenience in locating the
different provisions hereof and shall be ignored in construing this Agreement.

 

16.                               Indemnification.  Company agrees to indemnify
and hold harmless CFO for any matter relating to his performance of his
obligations under this Agreement, other than acts taken by CFO with the
intention to harm Company and except to the extent that CFO may incur criminal
liability for his acts. The obligation to indemnify and hold harmless includes,
but is not limited to, all pending litigation and claims against Company, its
officers, employees and directors. The expenses against which CFO is indemnified
include, but are not limited to, all reasonable attorney fees and other costs
associated with legal representation.

 

17.                                 Opportunity for Independent Legal Counsel. 
This Agreement has been prepared by legal counsel acting as representative
solely to Company.  CFO confirms that he has been afforded the opportunity to
review this Agreement with his independent legal counsel.

 

IN WITNESS WHEREOF, the Parties have executed multiple counterparts of this
Agreement, each of which is deemed to be an original, this           day of
October, 2005.

 

 

COMPANY:

CFO:

GOLDEN OVAL EGGS, LLC

 

 

 

 

 

By:

 

 

 

 

 

President & CEO

Doug Leifermann

 

9

--------------------------------------------------------------------------------


 


EXHIBIT A


 

EMPLOYMENT, NON-COMPETITION, AND SEVERANCE AGREEMENT

BETWEEN

GOLDEN OVAL EGGS, LLC

AND

DOUG LEIFERMANN

 

TERMS AND CONDITIONS

 

1.

Effective Date:

September 1, 2004

 

 

 

2.

Employment Term:

From September 1, 2004 until August 31, 2007

 

 

 

3.

Base Salary:

The annual base salary shall be $160,000.  The Company shall make a single
payment to CFO for the difference between the base salary that CFO has been paid
since September 1, 2004 and August 31, 2005.

 

 

 

4.

ROE Bonus:

Company shall pay CFO a bonus based upon the Company’s return on equity (“ROE”)
calculated from the Company’s audited financial statements for each fiscal year
during the Employment Term  (“ROE Bonus”).  The table below shall be used to
determine the ROE Bonus as a percent of Base Salary through interpolation
between the numbers stated.  For Example, if Company’s ROE is 16%, the ROE bonus
shall be 65.625% of the Base Salary.

 

ROE

 

<  4.0

 

4.0

 

9.0

 

14.0

 

18.0

 

22.0

 

27.0

 

33.0

 

40.0

 

>  40

 

 

 

0

%

18.75

%

37.5

%

56.25

%

75

%

93.75

%

112.5

%

131.25

%

150

%

150

%

 

 

 

The Company’s ROE shall be calculated by dividing Company’s Fiscal Year Net
Income by Company’s Previous Fiscal Year End Equity.  Fiscal Year Net Income
means the net income reported in the audited consolidated statement of
operations for the fiscal year with the following adjustments as relevant: 
(a) add back any bonuses to management that have been deducted in calculating
the consolidated statement of operations and (b) any adjustments for any
non-recurring income or expense or other exogenous event as determined by the
Board of Directors in its sole discretion.  No ROE Bonus will be paid below a
4.0% ROE.  The maximum percentage is 150%, which cap may be lifted in the
discretion of the Board of Directors.

 

A-1

--------------------------------------------------------------------------------


 

5.

Discretionary Individual

 

 

Performance Bonus:

CFO will be eligible for an individual performance bonus of up to 50% of CFO’s
base salary (up to $80,000 maximum) based on individual performance.  The CEO
and CFO will establish specific goals by the beginning of each year, which may
be adjusted due to changed circumstances or new information as agreed by CFO and
CEO.

 

 

 

6.

Equity Capital Markets

 

 

Transaction Bonus:

Concurrent with the completion of one or more transactions in which equity
interests in the Company or a subsidiary are offered through the equity capital
markets to investors “Equity Capital Markets Transaction” or the
(“Transaction”), the CFO shall be paid an amount equivalent to .5% of the
members gain on ownership whether in cash or equity interests in the Company
(“Member’s Gain on Equity”).  Member’s Gain on Equity shall be measured by using
Total Transaction value to determine the new equity value of the Company less
the book value immediately prior to the Transaction and less any costs directly
related to the Transaction.  This bonus shall be paid to the CFO in the same
form (or forms) of payment as received by the other unitholders of the Company
as a result of the Transaction.

 

 

 

 

 

Similarly, if more than 20% of the fixed or operating assets of the Company are
sold which would represent a proportional gain on Member’s Gain on Equity
allocated to those assets on a pro rata basis, or has a change in control
resulting in a gain on Member’s Gain on Equity, then CFO shall be paid a
“Liquidation Bonus” equivalent to .5% of the actual or proportional Gain on
Member’s Equity.  The date for determination of such percentage amount shall be
as of the effective date of the sale, merger, consolidation, or change in
control and the liquidation bonus shall be paid upon closing of the
transaction.  This bonus shall be paid to the CFO in the same form (or forms) of
payment as received by the other unitholders of the Company as a result of the
Transaction.

 

A-2

--------------------------------------------------------------------------------